DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 24, 2021.  Claims 1-3, 6-9, 11-14 and 16-20 have been amended.  Claims 1-20 are pending and have been examined in this application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 62/640,661, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/640,661 at least does not disclose select, from a plurality of offers, a first selected offer, .
	Therefore, as the present application is a nonprovisional of the prior-filed application, Application No. 62/640,661; and the claims are not supported by the disclosure of the application, the current claims, 1-20 of present application do not receive priority to the filing date of Application No. 62/640,661.


Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
	Claims 1 and 12 recite “the data is used to: select, from a plurality of offers, a first selected offer.” This describes the intended use of the data, but does not require any steps to be performed to achieve the expected result.  Therefore, it is not given patentable weight.
	Claims 11 and 20 recite “the identified device type is used to: select the first selected offer.” This describes the intended use of the data, but does not require any steps to be performed to achieve the expected result.  Therefore, it is not given patentable weight.
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9 and 19 recite the limitation “wherein the work item is placed in a contact center queue or on hold to allow time for the data to be requested from the first external DSP.”  The specification states that “the work item is placed in a contact center queue/pool 126 or on hold to allow time for the data to be consumed from the external DSP” [0051].  This does not describe that the work item is placed in a contact center queue or on hold to allow time for the data to be requested.  This is directed to impermissible new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a system, independent claim 12 is directed to a method.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is directed towards an abstract idea.  The limitations that set forth the abstract idea are: 
receives a real-time or non-real-time communication from a customer associated with a customer, generate a work item representing the real-time or non-real-time communication received from the customer; request data associated with a customer from a first external Data Service Provider (DSP), wherein the data is used to: select, from a plurality of offers, a first selected offer, wherein route the work item is routed to an agent, and wherein the first selected offer is presented to the customer while the work item is being routed to the agent.  These limitations comprise commercial interactions including, marketing, sales activities, or behaviors, and business relations; as well as managing personal behavior or relationships or interactions between people including following rules or instructions; and are thus, directed towards the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to merely use of a computer as a tool to perform or generally apply the abstract idea.  In particular the claim recites the additional elements of: a server having a microprocessor, a computer memory, and a network interface, wherein the network interface, communication endpoint via a communication network; and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to, communication endpoint; and an additional interface that enables the server to, communication endpoint, are recited at a high level of generality and are mere instructions to carry out the abstract idea on a computer and/or are merely the use of a computer as a tool to perform and/or apply the abstract idea.  See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Simply applying the abstract idea on a computing system is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations of by a server having a microprocessor, a computer memory, and a network interface, wherein the network interface, communication endpoint via a communication network; and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to, communication endpoint; and an additional interface that enables the server to, wherein the instructions further enable the server.  Viewing these limitations individually, the limitations generically, referring to a server, a microprocessor, a computer memory, a network interface, communication endpoint, additional interface and communication element, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-11 do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Vasquez (US Publication 2012/0027184).
A.	In regards to Claims 1 and 12, Horton discloses, system and method comprising:
	 server having a microprocessor, Horton [0019];
	a computer memory, Horton [0019]; 
	a network interface, wherein the network interface receives a real-time or non-real-time communication from a customer communication endpoint associated with a customer via a communication network and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to generate a work item representing the real-time or non-real-time communication received from the customer communication endpoint; Horton [0019; 0016: customer may initiate a customer service interaction with a service or product provider by calling a service agent via customer telephone 104 over voice network and/or communicating by interactive text message via customer computer via data network; 
	and an additional interface that enables the server to request data associated with a customer from a first external Data Service Provider (DSP), wherein the data is used to: select, from a plurality of offers, a first selected offer, wherein the work item is routed to an agent communication endpoint; [0055: CSM server may communicate with a third party server over the Internet or via a direct connection to obtain a current credit score, other financial ranking information, or specific financial information about the customer; 0065: CSM server may select one of the current offers based on the return on presentment to provide to the customer; 0042: provide a graphical user interface to receive service request information from the service agent computer and to provide service response information and customized targeted offer information to the service agent computer];
	Horton does not specifically disclose and wherein the first selected offer is presented to the customer while the work item is being routed to the agent communication endpoint.  This is disclosed by Vasquez [0035: receive SIP data that identifies offers or announcements to be made to the caller while the call is queued and waiting for one of the agents workstations].
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Horton with the teachings from Vasquez with the motivation to provide information of interest to callers that may include offers for goods, services, upgrades to existing goods/services, etc., provided to a caller while the call is queued and waiting to be answered by a human agent. Vasquez [0010].
B.	In regards to Claims 2 and 13, Horton discloses, wherein the system is a contact center and wherein the instructions further cause the server to: 

C.	In regards to Claims 3 and 14, Horton discloses, wherein selecting the first selected offer causes the server to: 
	identify, attributes of the customer of the customer communication endpoint; Horton [0063: client specific attributes may include detailed financial information];
	and route the identified attributes of the customer of the customer communication endpoint to the agent communication endpoint for display on the agent communication endpoint.  Horton [0058: CSM server may evaluate the economic value and other financial attributes of the current offers for the customer. The economic value may include analysis of various financial characteristics of the customer to determine whether an eligible and qualified customer will receive a benefit from the particular offer. 0051: CSM server provides service response information to the service agent, as shown. The service response information may be customized and contoured based on various information about the user. The service response information is used by the service agent to respond to the customer's service request. More specifically, the CSM server may provide the service agent service response cue information such as virtual cue cards, narrative text, hyperlinked web pages, or other easily readable sequence of information to use in assisting the customer].  
Claims 4 and 15, Horton discloses, wherein the instructions further cause the server to: 
	automatically adjust, based on a history of customer selected offers, one or more selection criteria, wherein the automatically adjusted one or more selection criteria are used to at least one of: change how a second offer is selected for a second real-time or non-real-time communication, remove a third offer from the plurality of offers, add a new offer to the plurality of offers, change routing of the second selected offer to a different network element, change an interactive voice response system menu, change a message displayed by a bot, and change a view of a web page.  Horton [0044: historical information include offer acceptance rates and offer acceptance trends. The third party server may provide offer acceptance information to the CSM server in real time as offers are made and accepted or rejected].  
E.	In regards to Claims 6 and 16, Horton discloses, wherein the agent communication endpoint is at least one of: an interactive voice response system, a contact center queue, a contact center pool, a voicemail system, a chat bot, an email bot, a text messaging bot, a software application, and a web page.  Horton [0065: offer cue information may be provided to the service agent via a graphical user interface on the service agent's computer].  
F.	In regards to Claims 8 and 18, Horton does not specifically disclose, wherein in the first selected offer is provided in the form of at least one of: playing in a message while the work item is on hold in the contact center queue, playing a video while a video work item is on hold in the contact center queue, sending a text message while the work item is on hold in the contact center queue, and updating a web page while the work item is on hold in the contact center queue.  This is disclosed by Vasquez [0017: ACD may also provide announcements to the caller while the call is queued].  The motivation being the same as that stated above in claim 1.
G.	In regards to Claims 9 and 19, Horton does not specifically disclose, wherein the work item is placed in a contact center queue or on hold to allow time for the data to be requested from the first external DSP.  This is disclosed by Vasquez [0041: Simultaneously with the 
H.	In regards to Claims 11 and 20, Horton discloses, wherein the instructions further cause the server to: 
	identify a device type of the customer communication endpoint, wherein the identified device type is used to: select the first selected offer.  Horton [0020; 0048: selected current offer may be one of multiple offers for which the customer is likely qualified for and that has a chance of being accepted by the customer].

Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Vasquez (US Publication 2012/0027184) in further view of Goad (US Publication 2011/0137776).
A.	In regards to Claim 5, Horton does not specifically disclose, wherein the first selected offer is selected based on calling a machine learning model.  This is disclosed by Goad [0103: by storing the user's responses to previously-presented recommendations (whether or not the user actually purchased the recommendations), the advisor engine is able to provide “fresh” or new recommendations every time the user employs the system. For example, if a given user has previously rejected, on multiple occasions, offers for “bundles” of services then the engine may determine that the user is uninterested in service bundles, and learns not to offer such bundles in the future]
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Horton/Vasquez with the teachings from Goad with the motivation to maintains long term customer relationships and enrich user experience by permitting users to configure their accounts to receive timely updates on usage trends, and setup alerts for newly available money saving deals.  Goad [0103].
Claims 7 and 17, Horton does not specifically disclose, at least one of: the additional interface requests additional data from a second external DSP the additional interface requests the additional data from the first external DSP, and the additional data is requested based on information and/or lack of information in the .

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Publication 2005/0286709) in view of Vasquez (US Publication 2012/0027184) in further view of Sharpe (US Publication 2016/0142541).
A.	In regards to Claim 10, Horton discloses, wherein the instructions further cause the server to: 
	identify a device type of the customer communication endpoint; Horton [0020];
	Horton does not specifically disclose, format the first selected offer based on the device type of the customer communication endpoint; Sharpe [0219: Omni-channel platform enables or allows the same information to be available to customers in multiple formats--from cell phone apps to websites to wireless devices like tablets];
	before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Horton/Vasquez with the teachings from Sharpe with the motivation to provide a means to have different device types share information in a proper format.  Sharpe [0219];
.  



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims do not recite any elements or limitations which fall within the enumerated groupings of abstract ideas.  The Examiner respectfully disagrees.  The claims recite limitations that are directed to commercial interactions including, marketing, sales activities, or behaviors, and business relations; as well as managing personal behavior or relationships or interactions between people including following rules or instructions (agents presenting offers to customers).  Thus, the claims are directed towards the abstract grouping of Certain Methods of Organizing Human Activity.
	Applicant argues that the claims are directed to a practical application because the claims impose meaningful limits such that the claims are more than a drafting effort designed to monopolize the abstract idea since, for example, they do not attempt to monopolize all implementations of providing feedback to a user.  The Examiner respectfully disagrees.  
The claims are directed to abstract ideas and do not provide any additional elements which integrate the abstract idea into a practical application or are significantly more, see 101 analysis above.  Furthermore, while monopolizing (i.e. preemption) is the concern underlying the judicial exceptions, it is not used as a stand‐alone test for eligibility; instead questions of preemption are inherent in the two‐part framework from Alice Corp and Mayo and are resolved by using this 2  See MPEP 2106.04(I).  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection are rendered moot in light of the new grounds of rejection.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 517-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).
        2 Alice Corp., 134 S. Ct. at 2355‐56